MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) denial of petitioner’s motion to reopen immigration proceedings.
Petitioner’s motion to reopen was filed more than fifteen years after the BIA’s May 4, 1992 decision ordering him removed, far beyond the ninety days allowed by regulation. See 8 C.F.R. § 1003.2(c)(2). The BIA therefore did not abuse its discretion in denying petitioner’s motion to reopen as untimely. See Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.2002). Accordingly, respondent’s motion for summary disposition in part is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam).
To the extent that petitioner seeks review of the BIA’s decision not to reopen *589proceedings sua sponte in order to consider his argument that, under current Ninth Circuit caselaw, the government did not meet its burden of proof concerning the conviction at issue in his deportation proceedings, this court lacks jurisdiction over this petition for review. See Ekimian v. INS, 308 F.3d 1153, 1159 (9th Cir.2002). Respondent’s motion to dismiss in part is granted.
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.